Citation Nr: 1516873	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II with nephropathy.

2.  Entitlement to a disability rating in excess of 10 percent for PTSD with depressive disorder, not otherwise specified, prior to April 10, 2012 and in excess of 30 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this case for additional development in January 2012.  The requested development included affording the Veteran VA examinations for diabetes mellitus and PTSD was accomplished.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   



FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's diabetes mellitus, type II has required insulin, an oral hypoglycemic agent and restricted diet; regulation of activities due to diabetes mellitus has not been demonstrated. 



2.  For the entire initial rating period, the Veteran's PTSD has manifested by occupational and social impairment with reduced reliability and productivity, due to such symptoms as panic attacks and disturbances of mood.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for a 50 percent rating, but no higher, for PTSD, have been met throughout the initial rating period from April 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, an April 2008 letter informed the Veteran of the evidence required to substantiate his claims for service connection for PTSD and an increased rating for diabetes mellitus and informed him of the Veteran's and VA's respective duties for obtaining evidence.  The letter fulfilled the notice requirements of Dingess and Vazquez.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in August 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations for diabetes mellitus in April 2008 and July 2012.  He had VA examinations for PTSD in September 2008 and April 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of diabetes mellitus and PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Furthermore, as noted, the Veteran was afforded a Board hearing in June 2011.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Diabetes Mellitus with Nephropathy

The Veteran seeks a rating in excess of 20 percent for diabetes mellitus.

An October 2006 rating decision granted service connection for diabetes mellitus.  A 20 percent rating was assigned from October 2005.  A claim for an increased rating was received in March 2008.  

In a written statement dated in September 2012, the Veteran noted that he had gone from treatment with diet and pills to insulin.  He indicated that he required two different types of insulin, with two shots in the morning, one at lunch and two more at dinner.  

Diabetes mellitus is rated according to Diagnostic Code 7913.  A 20 percent rating is assignable for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.

A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.; see also 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Medical evidence is required to show that strenuous occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). The rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); see also Middleton v. Shinseki, No. 2013-7014, 2013 WL 4105647, at *5 (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).
 
A 60 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119. 

A 100 percent rating is assignable for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

Note (1) following Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The Veteran had a VA examination in April 2008.  The Veteran reported generalized fatigue secondary to his diabetes mellitus.  He denied episodes of hypoglycemia or ketoacidosis.  The examiner noted that the Veteran was on oral therapy with Metformin, Fosinopril and Glyburide.  He had recently started insulin therapy.  It was noted that he did not follow a specific diet.  The examiner noted that the Veteran did not have activity restrictions secondary to diabetes.   The examiner noted that there was evidence of early diabetic nephropathy.   

The Veteran had a VA examination in July 2012.  The examination noted that diabetes mellitus was managed by restricted diet and a prescribed hypoglycemic agent.  The examiner indicated that the Veteran's did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times a month.  The Veteran did not have episodes of ketoacidosis requiring hospitalization.  He did not have episodes of hypoglycemia requiring hospitalization. 

At the Board hearing in January 2012, the Veteran testified that he attended exercise and nutrition classes at the VA and also took insulin. The Veteran reported that his blood sugars sometimes ran high.  The Veteran testified that his doctors had told him to keep his exercises to a few a day.  The Veteran stated that he was encouraged to do exercises like yoga but not strenuous exercises.  He testified that he cannot do certain activities that he used to do, such as long walks.

After a careful review of the record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus, type II.  The evidence of record does not reflect that his diabetes mellitus has required insulin, a restricted diet, and the regulation of activities.  The evidence of record reflects that insulin, an oral hypoglycemic agent and a restricted diet are required, which is contemplated by the 20 percent rating assigned.  The evidence of record does not establish that the Veteran's activities are regulated.  In April 2008 and July 2012, the VA examiners opined that there was no restriction of activities. 

The Board has considered the Veteran's statements with regard to his disability. The Veteran has indicated that he now takes insulin and oral agents.  The Veteran has also indicated that his doctor has advised him not to do strenuous exercises and that he cannot do long walks, as he used to do.  The Veteran is competent to report his symptoms and to report what a doctor told him.  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  Further, there is nothing of record that would cause the Board to find his statements not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, regulation of activities must be shown by medical evidence.  The VA examination reports and VA outpatient medical records of record do not provide any notations or findings indicating that the Veteran has been instructed to restrict his activities by avoiding strenuous occupational and recreational activities due to diabetes mellitus.  The medical findings regarding regulation of activities are more probative than the Veteran's lay assertions.  The preponderance of the evidence is against a finding that the Veteran has medical evidence showing regulation of activities as defined in Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360 (2007); 38 C.F.R. § 4.120, Diagnostic Code 7913.  A 40 percent disability evaluation for diabetes mellitus is not warranted because regulation of activities is not shown.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991). 

The Veteran's service-connected diabetes mellitus includes nephropathy as a complication.  Nephropathy is evaluated according to the rating criteria for renal dysfunction.  Under those criteria, a 30 percent rating is warranted for constant or recurring albumin with casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  38 C.F.R. 
§ 4.115a.  The April 2008 VA examiner diagnosed early diabetic nephropathy, as suggested by urinary microalbumin over creatinine ratio in February of 2008.  A December 2008 VA lab report indicated that the urine was negative for blood.  The July 2012 VA examination noted that the Veteran's serum creatinine was normal at 1.0, so he did not have hypertension in the presence of renal disease.  Based upon this evidence, the Board finds that the criteria for a separate compensable rating for renal dysfunction have not been met. 

Initial Rating for PTSD

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). 

A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

An October 2008 rating decision granted service connection for PTSD.  A 10 percent rating was assigned from April 2008.  A temporary total rating was assigned from August 21, 2011 to October 31, 2011 due to a period of hospitalization for over 21 days.  A 30 percent rating was assigned from April 10, 2012.    

The Veteran asserts that a higher initial rating is warranted for PTSD.  In the Notice of Disagreement dated in November 2008, the Veteran reported that he experiences daily anxiety and avoids crowds.  He noted that he has trouble sleeping and nightmares.

A VA treatment record dated in July 2007 reflects that the Veteran was diagnosed with PTSD.  No GAF score was assigned.

The Veteran had a VA examination in September 2008.  The examiner indicated that the claims file was not reviewed, but he did review mental health notes.  The Veteran reported that he had been retired for two years.  He indicated that he was in receipt of Social Security disability due to his knees.  The Veteran denied difficulty with activities of daily living.  He described his social life as fine and reported that friends would come over all the time. 

The Veteran reported that his symptoms included sleep problems, nightmares, irritability and problems with his temper.  He denied engaging in physical fights.  He denied motivation problems.  The Veteran denied suicide attempts or homicidal ideation.  The report indicated that his symptoms impacted his work performance minimally.  The Veteran reported that he enjoyed keeping to himself and was able to work alone.  He denied missing work as a result of his PTSD symptoms.  The Veteran reported that his symptoms impacted his relationships because he was irritable and preferred to stay home.  

On mental status examination, the Veteran was well-oriented.  His speech was of normal rate, tone and volume.  His affect and mood were depressed.  His thought processes were goal-directed and logical.  There was no evidence of hallucinations, delusions, obsessions, compulsions or phobias.  His memory and concentration appeared to be grossly intact.  The examiner indicated that social functioning and employment were not impaired.  The examiner diagnosed PTSD and assigned a GAF score of 58. 

A VA mental health assessment dated in November 2009 shows that the Veteran reported PTSD since his serving in Vietnam.  He reported experiencing nightmares, anxiety, panic attacks and outbursts of anger.  He denied suicidal or homicidal ideation.  On mental status examination, the Veteran was alert and oriented.  His grooming was appropriate.  Speech was normal.  Affect was congruent with mood. There was no perceptual disturbance.  His thought processes were normal and coherent.  Insight and judgment were good.  His memory was intact.  A VA clinical social worker assigned a GAF score of 40.   

A VA treatment note dated in May 2010 reflects that the Veteran reported that he was less irritable since starting to use Citalopram.  He reported memory difficulties for five to six years.  He denied suicidal and homicidal ideation.  Mental status examination showed that the Veteran was well-oriented.  His speech was normal.  The Veteran's mood was euthymic, and is affect was congruent with mood.  No hallucinations were present.  The Veteran had normal and coherent thought processes.  His insight and judgement were good.  There was no suicidal or violent ideation.  No GAF score was assigned.

The examiner noted that the Veteran reported memory impairment but declined to participate in an evaluation of memory deficits.  The examiner indicated that the Veteran might have alcohol induced dementia, but organic etiology could not be ruled out due to his lack of interest in evaluation.  

VA records show that the Veteran was hospitalized for a PTSD inpatient program in October 2011.  GAF scores of 60 were assigned on admission and at discharge.  A discharge summary noted that the Veteran was highly motivated and had significant gains in decreasing his anger and his responses to anger.  The report noted that he worked on his hypervigilance and isolation.

The Veteran had a VA examination in April 2012.  The Veteran reported hyperarousal, re-experiencing traumatic events and avoidance behaviors.  He reported frequent waking at night due to nightmares.  He reported mild anxiety, which was much more under control now than years ago.  He did not describe panic attacks or physical symptoms.  The Veteran denied that his temper had been a recent problem.  The Veteran described irritability and some short-term memory loss.  The examiner noted that the Veteran was generally isolative, except for group therapy meetings and family interactions.  The Veteran reported some physical decline due to medical problems.  He denied suicidal ideation.  The Veteran reported occasional auditory and visual misperceptions.  He reported that he was occasionally forgetful.

Mental status examination noted that the Veteran's mood was dysphoric.  His affect was reserved but appropriate.  His thought processes were goal-directed.  The Veteran denied suicidal or homicidal ideation or plan.  He denied frank auditory or visual hallucinations.

The examiner diagnosed PTSD, chronic and moderate.  The examiner diagnosed depressive disorder, not otherwise specified, less likely than not related to PTSD.  The examiner also diagnosed alcohol abuse, less likely than not related to PTSD, as alcohol abuse predated military service.  The examiner assigned a GAF score of 52.  
The examiner noted that the Veteran did not have impairment due to symptoms such as flattened affect, difficulty with complex commands, impaired judgement or difficulty with maintaining effective relationships, chronic suicidal ideation or obsessional rituals.  The examiner noted that the Veteran did not have trouble adapting to stressful circumstances in his employment working on power lines for 34 years with the city until physical deterioration demanded that he discontinue that line of work.  

The evidence reflects that the Veteran's PTSD symptomatology during the appeal period has included sleep difficulties, irritability and mood disturbances.  The evidence shows social impairment due to PTSD.  In this regard, the examinations noted that the Veteran preferred stay home because of irritability and was generally isolative, except for family and group therapy meetings.  The Veteran denied occupational problems related to his PTSD symptoms.  The 2008 examination noted his report that he was able to work alone.  The 2012 VA examination indicated that the Veteran was able to adapt to stressful circumstances at work but retired from his job due to his physical disabilities.

Most of the GAF scores during the appeal period were between 50 and 60.  Although there was one GAF score of 40 assigned during the appeal period, the GAF scores overall are more consistent with a finding of moderate impairment.  Further, the 2012 VA examiner characterized the Veteran's PTSD as moderate.  For the reasons set forth above, the Board finds that the Veteran's PTSD symptomatology has more nearly approximated occupational and social impairment with reduced reliability and productivity throughout the initial rating period.  The Board concludes that a 50 percent rating, but no higher, is warranted for PTSD, pursuant to DC 9411, throughout the initial rating period from April 15, 2008.  

The Board finds that the evidence does not show that the Veteran's PTSD symptoms have approximated the criteria for a 70 percent rating, which requires occupational and social impairment with deficiencies in most areas.  There is no objective evidence of symptoms analogous to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of violence; spatial disorientation; neglect of personal appearance and hygiene and difficulty in adapting to stressful circumstance and inability to establish and maintain effective relationships.  

The Board finds that the criteria for a 100 percent rating are not met, as the Veteran did not exhibit total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes and communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. The examinations indicated that the Veteran does not have occupational impairment due to PTSD.

The Board notes that, although the Veteran reported occasional auditory and visual misperceptions, he denied frank auditory or visual hallucinations.  The Board finds that persistent delusions or hallucinations are not shown by the evidence.  He does not exhibit any of the other symptoms of total occupational and social impairment such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board concludes that the Veteran's PTSD symptomatology has not approximated the criteria for a 100 percent rating under DC 9411 at any point during the appeal period.  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The rating criteria for diabetes mellitus consider the severity the Veteran's disability level and symptomatology, such as use of insulin, an oral hypoglycemic agent and restricted diet.  The rating criteria specifically contemplate the occupational and social impairment caused by PTSD.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran has alleged that he is unemployable due, in part, to his diabetes mellitus, and the issue of entitlement to a TDIU is addressed in the remand section of this decision below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

An initial 50 percent disability rating is granted for PTSD from April 15, 2008, subject to regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for diabetes mellitus is denied.  



REMAND

Additional development of the Veteran's TDIU claim is necessary.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board previously remanded the claim for entitlement to a TDIU.  The remand directed that the Veteran should be scheduled for VA examinations to assess diabetes mellitus and PTSD.  The examiners were requested to opine as to the impact of the Veteran's service-connected PTSD and diabetes mellitus on his ability to maintain employment.
  
An April 2012 VA examination for PTSD noted that the Veteran retains the ability to perform tasks in a limited setting with little or no contact with the public and loose supervision.  The examiner opined that the service-connected medical conditions of erectile dysfunction and diabetes mellitus did not change the opinion regarding the ability to perform tasks in a limited setting from the psychiatric standpoint.  

The Veteran had a VA examination for diabetes mellitus in July 2012.  The examiner did not provide an opinion regarding the impact of the Veteran's diabetes mellitus on his employability.  The examiner's only comment regarding employment was that the Veteran was currently working making handtools.  

In a September 2012 statement, the Veteran reported that his diabetes and nephropathy kept him from working as a lineman because of the pain and function of his legs.  The Veteran reported, "my diabetes and nephropathy prevented me from continuing my career as an electrical lineman because of the pain and nonfunction of my legs which is the reason I cannot work now."

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In order to ensure compliance with the remand directives, remand is necessary to obtain an opinion from the VA examiner regarding the impact of the Veteran's service-connected diabetes mellitus on his employability.  In addition, as it is not clear whether the Veteran is currently employed, the AMC/ RO should also contact the Veteran to clarify whether he is employed and should ask him to describe his current employment, if any.     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to clarify whether he is currently employed.  If he is employed, he should describe his current occupation.

2.  Thereafter, return the claims file to the July 2012 VA examiner for an addendum opinion.  If the July 2012 VA examiner is not available, the opinion should be provided by another qualified physician.  The claims file should be provided for the examiner's review.  The examination report should indicate that the claims file was reviewed. 

The examiner should comment as to the impact of the Veteran's diabetes mellitus, itself or in conjunction with other service-connected disabilities (PTSD, erectile dysfunction) on the Veteran's daily activities and his ability to maintain employment.  

The examiner should consider the Veteran's statements indicating that he retired from his position as a lineman because diabetes mellitus prevented him from climbing poles and standing for long periods of time.  

The examiner should provide a detailed rationale for the opinions stated.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After the requested development is completed, readjudicate the claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


